Order entered June 10, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01448-CR

                             ERMITANO RODRIGUEZ, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 366th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 366-82911-2016

                                             ORDER
       Appellant, who was convicted of aggravated sexual assault of a child, filed his brief on

May 17, 2019. In the brief, appellant identifies the child victim and other children by name in

his statement of facts. This Court does not allow a party to file a brief that discloses the names

of child victims, child witnesses, or any other children discussed or identified at trial in an

aggravated sexual assault case. See TEX. R. APP. P. 9.10(b) (“Unless a court orders otherwise, an

electronic or paper filing with the court, including the contents of any appendices, must not

contain sensitive data.”), id. 9.10(a)(3) (“Sensitive Data Defined. Sensitive data consists of . . . a

birth date, a home address, and the name of any person who was a minor at the time the offense

was committed.”). Accordingly, we STRIKE appellant’s May 17, 2019 brief.
       We ORDER appellant to file, within TEN DAYS of the date of this order, an amended

brief that identifies any child victim and any other child (including witnesses) either generically

(for example, “victim” or “victim’s younger sister”) or by initials only, including when quoting

relevant portions of the record or giving a statement of the case.

       We DIRECT the Clerk to send copies of this order to Robert Herrington; and to the

Collin County District Attorney.




                                                      /s/     BILL PEDERSEN, III
                                                              JUSTICE